Citation Nr: 1108480	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-37 216	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military during the Korean Conflict, from September 1952 to February 1955.  He died in November 2007.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied her claims for service connection for cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318.

In December 2010, in support of her claim for cause of death, the appellant testified at a hearing before the undersigned Veterans Law Judge of the Board using videoconferencing technology.  Following the hearing, she submitted a personal lay statement in support of her cause-of-death claim and waived her right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  The Board also held the record open for 30 additional days to allow her time to obtain and submit other supporting evidence, which she later did in January 2011 and again waived her right to have the RO initially consider it.  Id.  This most recently submitted evidence is a December 2010 statement from a private physician, R.M., Jr., M.D.

Primarily because of the receipt of this additional evidence, the cause-of-death claim must be further developed.  So the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  And as also will be explained, the appellant filed a timely Notice of Disagreement (NOD) to also initiate an appeal of her claim for § 1318 DIC benefits.  Inexplicably, however, the RO did not address this other claim in the Statement of the Case (SOC) subsequently issued, only instead addressed the claim for cause of death.  

Consequently, the Board also must remand this other claim to provide her this necessary SOC concerning this additional issue and to then give her an opportunity to perfect her appeal to the Board of this additional claim by also filing, in response to the SOC, a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).


REMAND

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or which was proximately due to, the result of, or chronically aggravated by a service-connected condition, was either a principal or contributory cause of death.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.

A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

It is recognized there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).



According to his certificate of death, the immediate cause of the Veteran's death in November 2007, at age 75, was Adult Respiratory Distress Syndrome; Pneumonia was the underlying cause.  His certificate of death also indicates that other significant conditions contributing to his death, but not resulting in the underlying cause, were diabetes mellitus and heart disease.  There was not an autopsy.

At the time of his death, the Veteran had established service connection for posttraumatic stress disorder (PTSD) - rated as 50-percent disabling; osteoarthritis of the right knee, status post total knee replacement - rated as 30-percent disabling; limited painful motion in the right ankle - rated as 10-percent disabling; and scars, status post surgery on the right thigh, right ankle and right heel - rated as 0-percent disabling, i.e., noncompensable.  Effectively since January 14, 2004, he had had a combined 70 percent rating (see 38 C.F.R. § 4.25) and a total disability rating based on individual unemployability (TDIU).

As the essential basis of her claim, the appellant-widow insist the Veteran's 
service-connected disabilities rendered him less physically active and, therefore, over time, eventually more susceptible to the disease processes that ultimately caused his death.  See her December 2010 statement and hearing testimony.

In an effort to affirm this cause-and-effect correlation, the appellant-widow has submitted a December 2010 statement from a private physician, R.M., Jr., M.D., indicating the Veteran had been a patient of his since May 1994.  Dr. R.M. then reiterates the date of the Veteran's death and the conditions listed as the causes.  Dr. R.M. goes on to mention notations in his chart over the past years concerning the Veteran's right knee injury in Korea in 1952, while serving in the armed forces, and that he had had increasing problems and discomfort in this knee and eventually had needed a knee replacement by a local orthopedic surgeon.  The Veteran, however, reportedly continued to have impairment of gait and a decrease in activity and mobility even after that replacement surgery, according to Dr. R.M.  He therefore concluded the injury in service and resultant disability "could have contributed to [the Veteran's] susceptibility to contract, pneumonia, which was the ultimate cause of his death in 2007."

This supporting letter is probative medical evidence on the determinative issue of causation since it suggests the Veteran's service-connected right knee disability, especially, contributed to the conditions that caused his death.  However, while this letter suggests this chain-link correlation between the Veteran's lack of physical activity on account of the right knee disability and his ultimately fatal pneumonia, it does so only in equivocal terms ("could have").  And while an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology, an opinion phrased in terms tantamount to saying a condition "could be" or "may be" related to service is an insufficient basis for an award of service connection because this is, for all intents and purposes, just like saying the condition in question just as well "could or could not" or "may or may not be" related to service.  Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); and Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

But that said, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  So there is at least the suggestion of this posited correlation, though not altogether definitive linkage.



Further concerning this determinative issue of causation, a VA Compensation examiner indicated in August 2009 that he could not provide an opinion as to whether it is as likely as not the Veteran's service-connected right lower extremity disabilities led to the conditions which ultimately caused his death - including by limiting his ability to exercise, without speculation, because, based on a review of his claims file, medical records, and the fact that he is deceased, this examiner would have needed to ask him how these disabilities effected his ability to exercise.

Statements like this from doctors or examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  But by the same token, these type opinions cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  See, too, Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service [or, as here, was the result of a disability that was].); Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008) (A determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling.")


In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  In further discussion, the Jones' Court indicated there must be some assurance that VA has exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Jones' Court recognized, however, there will be times when this requested opinion simply cannot be provided,  such as when it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  But, again, this must be clear from the record.

Further concerning this, an additional August 2009 VA Compensation Note indicates it is as likely as not that the Veteran's service-connected PTSD impacted his ability to function physically and engage in regular exercise.  According to this note, his PTSD contributed to sleep disturbances, anxiety, explosive behavior, irritability, and a negative impact on function.  This commenter reviewed the Veteran's claims file - specifically, his Global Assessment of Functioning (GAF) score of 40, which, according the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), indicates he had serious problems with functioning, and concluded his psychiatric problems "could have" resulted in behaviors or ideations that were not conducive to engaging in regular exercise.  

So, again, while there was at least this suggestion of the posited cause-and-effect correlation, it was in equivocal, non-definitive, terms.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim); see, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

And in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination [or, here, obtain an opinion since the Veteran is deceased] for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

None of the opinions mentioned, whether from the VA compensation examiners or Dr. R.M., are sufficiently definitive on the determinative issue of causation to decide this appeal.  The Board, therefore, is requesting additional medical comment.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

Consequently, a remand for an addendum opinion is necessary prior to deciding this appeal.

Additionally, as mentioned, in the March 2008 decision at issue, the RO also denied the appellant's claim for § 1318 DIC, that is, aside from her claim for service connection for cause of death.  And in her July 2008 NOD, she indicated her disagreement with the RO's denial of both of these claims, not just her claim for cause of death.  But in the August 2009 SOC, for some unknown reason, the RO only addressed her claim for service connection for cause of the Veteran's death.  The RO did not, and has not, issued a SOC or supplemental SOC (SSOC) addressing this other claim for § 1318 DIC.  So the appropriate disposition of this claim is to remand, rather than merely refer, it to the RO via the AMC for a SOC and to give the appellant an opportunity to perfect an appeal to the Board concerning this additional claim by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Furthermore, this § 1318 DIC claim is inextricably intertwined with the cause-of death claim, as it hinges on whether the Veteran's death is service connected.  As such, this claim should not be decided until the cause-of-death claim is resolved.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and see Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together.).


And finally, the United States Court of Appeals for Veterans Claims (Court/CAVC) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that, in the context of a claim for DIC benefits - including for cause of death, the Veterans Claims Assistance Act (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) mandate that VA provide the appellant:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously 
service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  Here, although there is a December 2007 letter generally explaining what the evidence must show to establish a claim for DIC, this letter does not also mention the conditions for which the Veteran was service connected at the time of his death (although, based on her arguments and hearing testimony, the appellant apparently already knows what conditions were service connected and those that were not).  In any event, since her claims must be further developed, regardless, she should be provided the requisite Hupp notice.  As well, VCAA notice is also needed to comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), to notify her of all elements of her claim, including concerning the downstream effective date in the event service connection is eventually granted.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Send the appellant a VCAA notice letter in compliance with the Court's decisions in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

2.  After giving the appellant time to respond to this additional notice, forward the claims file to an appropriate VA medical examiner for review.  After reviewing the claims file for the pertinent medical and other history, including a complete copy of this remand, have the examiner provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities - including especially his PTSD and right knee disability, rendered him less physically active and, therefore, over time, eventually more susceptible to the pneumonia and acute respiratory distress syndrome that ultimately caused his death.  In other words, were the service-connected disabilities substantial or material contributing factors to his death from these conditions or to the diabetes mellitus and/or heart disease also listed on his certificate of death as other conditions contributing to death but not resulting in the underlying cause.

The term "as likely as not" (50 percent or greater probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To this end, he or she must consider the equivocal opinions already offered on this determinative issue of causation by the VA compensation examiners in August 2009 and more recently by Dr. R.M. in December 2010.  And, if at all possible, this current examiner is asked to try and reach a consensus of opinion to assist in deciding this appeal, rather than merely stating he or she cannot provide this opinion without resorting to speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence.

3.  Then readjudicate the appellant's claim for service connection for cause of the Veteran's death in light of all additional evidence obtained.  If this claim is not granted to her satisfaction, send her and her representative a SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

4.  Also send the appellant a SOC concerning her claim for § 1318 DIC.  Advise her that she still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to perfect an appeal to the Board concerning this additional claim.  38 C.F.R. §§ 20.200, 20.302(b).  Also advise her of the time limit for perfecting the appeal of this additional claim.  Only if she perfects an appeal of this additional claim should it be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


